Citation Nr: 0519697	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include narcolepsy.


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. M.S.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for narcolepsy and 
nonservice-connected pension benefits.  After the veteran 
perfected an appeal, the RO issued a rating decision in July 
2004, which granted
nonservice-connected pension benefits.  As such, the sole 
issue to be resolved on appeal is that concerning service 
connection for a sleep disorder. 
 
In September 2004, the veteran and Ms. M.S. testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board (sitting in Washington, 
D.C.), consistent with the veteran's request to be heard by 
videoconference.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for a sleep disorder.  Further development 
would ensure that the veteran's due process rights, including 
those associated with VCAA, as amended, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.

As reflected in the Board hearing transcript and various 
written statements submitted in support of the claim, the 
veteran maintains that he had experienced sleeping problems 
(excessive sleeping) in service and after service.  
Presumably, then, he believes service connection is warranted 
for his current sleep disorder because sleeping problems 
during service was either a symptom or manifestation of a 
disorder not diagnosed during service.    

Post-service medical evidence pertinent to the issue on 
appeal includes VA medical records dated within the last 
several years, and they indicate diagnoses of narcolepsy, 
Excessive Daytime Sleep Disorder, and sleep apnea.  Thus, it 
is evident that the veteran currently has a sleep disorder.  
His treatment for sleep problems includes the use of 
prescription Ritalin.  The existence of a current disorder or 
disease for which service connection is being sought is a 
basic legal criterion.  38 C.F.R. § 3.303 (2004).

The veteran's service medical records do not document a 
diagnosis of sleep disorder.  The veteran's service personnel 
records do, however, indicate that the veteran had received 
"non-judicial punishment" for a number of unauthorized 
absences during active duty.  The veteran maintains that he 
had been punished for sleeping excessively and failure to 
perform assigned duties, like "keeping watch," because he 
had had narcoleptic episodes during service.   

The veteran also indicated that he had experienced 
narcoleptic episodes during civilian employment, including 
employment at "Nike" between 1995 and 1997, "Canon 
Computer," and a VA medical facility named St. Francis 
Hospital.  He stated that he was terminated by various 
employers because he had fallen asleep on the job.  
Apparently, some of his employment had been obtained through 
temporary employment agencies.  See hearing transcript, pp. 
6, 8, 9, 11.  

Finally, the veteran reported that he had applied for Social 
Security Administration (SSA) disability compensation 
benefits based upon his sleep disorder, but was denied such 
benefits in early 2004.  See pp. 10-11, hearing transcript.  
The SSA records should be obtained.  VA's duty to assist the 
veteran includes an obligation to obtain SSA records.  See, 
e.g., Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).     
 

Based upon the foregoing, the Board finds that deferment of a 
decision on the merits of the claim is in order pending 
further evidentiary development consistent with the 
discussion above, as well as other appropriate development 
deemed to be warranted after as many of the missing records 
are obtained and associated with the claims folder.   

This matter is REMANDED for the following actions, after 
which the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
sleep disorder that he has in his 
possession.  Provide the veteran claim 
development assistance as warranted 
consistent with VCAA if the veteran asks 
for help in obtaining additional records 
from pertinent sources of such records, 
rather than providing the records 
himself.     

2.  VA Medical Records.  Obtain any 
additional VA medical treatment records 
that are not currently in the claims 
folder, particularly any recent records 
for treatment after mid-2004.  Associate 
these records with the claims folder.  

3.  Employment Medical Records.  Ask the 
veteran to identify his prior 
employer(s), former or current, including 
any temporary job placement agencies, 
that have custody of medical records 
pertaining to sleep disorder, or have 
other pertinent information (such as 
personnel/human resources records 
documenting reasons for termination from 
jobs), and approximate dates of 
employment, to the extent he is able.  
Note that he has reported prior 
employment with "Nike," "Canon 
Computer," and a VA medical facility 
(St. Francis Hospital).  Ask the veteran 
to submit these records himself, or 
execute appropriate records-release forms 
to enable VA to obtain them directly.  
Associate them with the claims folder.      

4.  SSA Records.  Obtain the veteran's 
Social Security Administration disability 
compensation benefits application, 
supporting exhibits/evidence, and 
administrative law judge decision 
thereon.  Note that the veteran reported 
a denial of the application in early 
2004.      

5.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with the 
above directives, determine whether any 
further evidentiary development is 
warranted in light of newly obtained 
evidence.  Conduct any such development.    

6.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, then issue a revised 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The purposes of this remand order are to comply with due 
process requirements and to conduct further evidentiary 
development.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




